Fourth Court of Appeals
                                San Antonio, Texas
                                     January 30, 2020

                                   No. 04-19-00330-CR

                                  Michael Henry SOLIS,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A11638
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      The Motion for Pro Se Access to Appellate record is hereby GRANTED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court